ORDER

This matter came before the undersigned Justice pursuant to the Guidelines for Emergency Preparedness Planning adopted by this Court by order entered April 20, 2006. In accordance with said guidelines, the undersigned Justice, serving as the Chief Emergency Coordinating Officer, designates each of the following Justices to serve as the District Emergency Coordinating Officers: District 1, the Central District, shall be Justice James E. Graves, Jr.; District 2, the Southern District, shall be Justice Michael K. Randolph; and District 3, the Northern District, shall be Justice George C. Carlson, Jr. Further, *772in accordance with said guidelines, Presiding Justice William L. Waller, Jr., shall serve as the alternate Chief Emergency Coordinating Officer when the undersigned is not available.
IT IS THEREFORE ORDERED that the designations, as stated herein above, are hereby in effect until further order.
SO ORDERED.
/s/ James W. Smith, Jr. JAMES W. SMITH, Jr., CHIEF JUSTICE